Citation Nr: 1132723	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.

2.  Entitlement to service connection for a skin rash, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for an eye disorder, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, pain disorder with psychological and medical factors, bipolar disorder, and obsessive compulsive disorder. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with anxiety, bipolar disorder, pain disorder with both psychological and medical factors contributing, and obsessive compulsive personality disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Veteran was afforded a personal hearing before a decision review officer in March 2008.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In September 2009, the Board remanded the Veteran's claim for the Veteran to be scheduled a Video Conference hearing.  The Veteran was scheduled for a Video Conference hearing for November 10, 2009.  However, the Veteran failed to report to the scheduled hearing.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The issues of service connection for a left foot condition, an acquired psychiatric disability, bilateral hearing loss, tinnitus, a skin rash, and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left foot condition was previously denied in a September 1976 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the September 1976 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left foot condition and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 1976 rating decision that denied the Veteran's claim of service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final September 1976 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a left foot disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a left foot disability.  The RO originally denied the Veteran's claim of entitlement to service connection for a left foot disability in a decision dated September 1976.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim was initially denied in a September 1976 rating decision.  The Veteran did not file a timely appeal of that decision, and it became final.  

At the time of the September 1976 decision that denied the service connection claim for a left foot disability, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA outpatient treatment records, a decision review officer hearing transcript, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied in September 1976 as there was no evidence that the Veteran had a current left foot disability that was the result of his military service.  The evidence submitted subsequent to the September 1976 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the September 1976 decision suggests that the Veteran has a current left foot disability, to include degenerative changes at the interphalangeal joint of the great toe and at the first metatarsal phalangeal joint.   Additionally, the new evidence suggests that the Veteran's left foot disability is related to an in-service injury he received while in Basic Training.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Therefore, the evidence submitted since the final September 1976 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a left foot condition is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a left foot condition, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim for service connection for left foot disability was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a left foot condition, an acquired psychiatric disability, bilateral hearing loss, tinnitus, a skin rash, and an eye condition.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A. Left Foot Disability

The Veteran contends that his left foot disability began during his military service.  Specifically, the Veteran asserts that he developed a left foot disability from an in-service injury he obtained while in Basic Training.  

The Veteran's entrance and separation examinations are void of any left foot disability.  The Veteran's service treatment records show that the Veteran reported foot pain while in-service.  In a May 1969 service treatment record, the Veteran was diagnosed with flat fleet, and put on light duty.  Additionally, an August 1969 report noted that the Veteran complained of problems with his feet, at which time the doctor documented a callous of the Veteran's third left toe.

Additionally, VA outpatient treatment records contain a November 2006 x-ray report of the Veteran's left foot.  The report noted that minimal degenerative changes were seen at the interphalangeal joint of the great toe and at the first metatarsal phalangeal joint.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for a left foot disability, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's left foot condition.  Although the Veteran has been seeking treatment from the VA for his condition, it remains unclear to the Board whether the Veteran has a currently diagnosed left foot condition and, if so, whether that condition is related to his in-service training or to any other aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's left foot condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Acquired Psychiatric Disability

The Veteran contends that his acquired psychiatric disability is a result of his time  in service.

At the March 2008 personal hearing before a decision review officer, the Veteran gave details of in-service events that contributed to his mental health conditions.  The Veteran stated that he was near the mess hall when an explosion went off, and a woman caught on fire.  He reported that the woman and other people were hollering and screaming.  Furthermore, the Veteran stated that a fellow soldier and himself grabbed the woman, took her clothes off, and rolled her over to put out the fire.  Moreover, the Veteran reported that this event occurred while serving in Vietnam in about June or July 1969.  Additionally, the Veteran reported that he witnessed two other people get blown up, but he was unaware of their names.  

VA outpatient treatment records note that the Veteran went to a mental health clinic consult in April 2007.  At that time, the Veteran was diagnosed with bipolar disorder, pain disorder with both psychological and medical factors contributing, and obsessive compulsive disorder.  Additionally, a May 2007 record noted that the Veteran had a history of anxiety.  

Although the Veteran has provided competent reports of in-service incidents, continuity of symptomatology, and that he is being treated for psychiatric disorders, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's disorders.  Although the Veteran has been seeking treatment from the VA for his psychiatric disorders, it remains unclear to the Board whether any of the Veteran's psychiatric conditions are related to any aspects of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's psychiatric conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C. Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus were  a result of a head injury in basic training and combat noise exposure while in Vietnam.  

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

The Veteran's induction and discharge examinations show that his hearing loss was within normal limits.  However, the Veteran's October 1971 discharge audiological examination shows that the Veteran's hearing had worsened since his October 1968 induction audiological examination.  Additionally, the Veteran's service personal records noted that the he was a rifleman.  

Further, the Veteran's VA outpatient treatment records contain a December 2006 audiological evaluation.  The Veteran reported bilateral hearing loss and difficulty understanding speech.  Additionally, he reported aural fullness since Vietnam.  Furthermore, he reported intermittent tinnitus since service.  The Veteran reported having a head injury during Basic Training, and combat noise exposure in Vietnam.  The doctor noted that the Veteran denied excessive civilian noise exposure, although the Veteran worked at a factory.  Additionally, the doctor reported that the Veteran's right ear hearing was within normal limits through 1.5 kHz, falling to a moderate-moderately severe sensorineural hearing loss with good discrimination.  The examiner reported that the Veteran's left ear hearing was within normal limits through 1.5 kHz, falling to moderate sensorineural hearing loss with good discrimination.  However, the audiological examination results were not included in the report.  

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for bilateral hearing loss and tinnitus, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's hearing loss and tinnitus.  Although the Veteran has been seeking treatment from the VA for these conditions, it remains unclear to the Board whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to any aspect of service.  A medical opinion regarding an etiology of the Veteran's bilateral hearing loss and tinnitus is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

D. Skin Rash

The Veteran contends that he was first treated for a skin rash while he was stationed in Vietnam.  

The Veteran's service treatment records are void of any complaint of or treatment for a skin rash.  

At the March 2008 personal hearing before a decision review officer, the Veteran reported that he was treated for a skin rash about two times in 1969, while serving in Vietnam.  He reported that he started itching his neck, back, and legs.  The Veteran reported that he continued to self medicate after being discharged from service because he believed that the rash would go away.  Furthermore, the Veteran reported that he believed he began treatment at the VAMC in Memphis around the time that he filed his claim. 

The Veteran's VA outpatient treatment records are void of any treatment or diagnosis of a skin rash condition.  

The Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The Veteran reported at his hearing that he started receiving treatment for his skin rash around the time of his claim, which was November 2005.  Additionally, though the VA claims file contains VA treatment records dating back to September 2006, it is unclear whether the Veteran sought any treatment at VA for his conditions before that time.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

E. Eye Disorder 

At the March 2008 personal hearing before a decision review officer, the Veteran reported that while he was in Basic Training, he was hit in the head several times with a tubular stick.  Additionally, the Veteran stated that he lost consciousness, and his sight was messed up.  He reported that he went to the infirmary and was giving Darvon.  The Veteran ultimately reported to the decision review officer that the blow to his head resulted in an eye disability.  The Veteran reported that he sought treatment at the VAMC for his eye condition.  Additionally, the Veteran handed the examiner a partial sheet of paper that showed an increase in floatsizer number, flashes of light, veil over vision like someone pulled curtain over vision.  

The VA outpatient treatment records contain a February 2008 optometry report.  The Veteran was diagnosed with a refractive error, and eyeglasses were prescribed.  

Generally, under 38 C.F.R. § 3.303(c) (2010), congenital or developmental disorders and refractive errors of the eye are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  An examiner must determine if the Veteran is suffering from any current eye disability, to include refractive error.  Additionally, it must be determined if the Veteran's eye condition is an acquired disability or is a congenital or developmental abnormality.  See Monroe, supra.  The relationship between the Veteran's bilateral eye condition and the Veteran's military service must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, an VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Lastly, the record reflects that the Veteran was receiving periodic treatment for his multiple conditions at the VA through February 2008.  It is unclear to the Board whether the Veteran sought any treatment at VA for his conditions after that that time.  As these VA treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated prior to September 2006, and from February 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) If and only if, there is evidence of a diagnosis of a skin rash condition after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin rash condition, to include exposure to Agent Orange.

3) After the foregoing, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his left foot disability.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any left foot disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current left foot condition, had its onset in service or is related to any in-service disease, event, or injury.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include the May 1969 and August 1969 reports; and VA outpatient treatment records, to include the November 2006 x-ray report.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, the AMC should arrange for the Veteran to undergo a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specify whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include noise exposure and/or a blow to the head.  

Additionally, the examiner should specify whether it is at least as likely as not that any tinnitus had its onset in service or is causally related to military service, to include noise exposure and/or a blow to the head.

The examiner is asked to review and expressly consider the significance of the Veteran's reported history of in-service noise exposure, the change in the Veteran's hearing from the October 1968 entrance examination to the October 1971 discharge examination, and the December 2006 VA audiological evaluation report.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Furthermore, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present, including anxiety, bipolar disorder, pain disorder with both psychological and medical factors, and obsessive compulsive disorder.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should consider and discuss the Veteran's in-service incidents in Vietnam and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should review the Veteran's VA mental health outpatient treatment records and the March 2008 decision review officer hearing transcript.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) In addition, the AMC should arrange for the Veteran to undergo an appropriate VA examination for his eye disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any eye disorder found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current eye condition, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service head injury or Agent Orange exposure.

Additionally, the examiner should indicate whether the Veteran's eye disorder is a congenital defect or disease.  If the Veteran's bilateral eye condition is congenital, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) during his period of active duty.  The examiner is asked to review and comment on the Veteran's service treatment records, VA outpatient treatment records, and the March 2008 decision review officer hearing transcript.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


